Lundberg Stratton, J.,
dissenting.
{¶ 2} I believe that this appeal should not be dismissed as having been improvidently allowed.
{¶ 3} The issue presented for our consideration was who has the burden of proving whether an increase in value of separate property during marriage is marital or separate property. I believe that this is an important issue upon which Ohio courts disagree. Therefore, I would not dismiss this appeal as having been improvidently allowed but would resolve the issue presented for review. Accordingly, I respectfully dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.